DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the phrase the coating comprises coating the filaments after the twine forming is unclear.  Claim 1 was amended to specify that the coating occurs prior to forming a body of the plugging device.  Further, Claim 1 requires coating each individual filament.  Coating the filaments after the twine forming would not be included in these limitations.  Is Applicant attempting to claim a second, separate coating step?  If so, this is not what Claim 4 currently requires.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 8 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Watson et al (20170260828) in view of Pappas et al (5817713) and Cousin et al (4707977).
Watson teaches a method of constructing a plugging device (Figure 4B) for use in a subterranean well, the method comprising:
incorporating multiple filaments into the plugging device (Paragraph 68), and including a swellable material (Paragraph 168).
While Watson essentially teaches the invention as detailed, including filaments which contain a swellable material, it fails to specifically teach coating the filaments with a swellable material.  Pappas, however, teaches that it is well known to coat filaments with a swellable material (Column 2, lines 7-22; Column 2 line 66-Column 3 line 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have coated the filaments of Watson, so as to provide the swellable material in the plugging device as needed.  Pappas teaches that utilizing swellable material helps to block penetration of water.  By coating the filaments of Watson as taught by Pappas, the filaments as contemplated by Watson could be created.
While the combination of Watson and Pappas essentially teaches the invention as detailed, it fails to specifically state how the fibers are coated.  Cousin, however, teaches that it is well known when coating filaments to coat each individual filament prior to forming a final structure (Column 2, lines 28-32).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have coated the filaments individually prior to final assembly, so as to provide a good impregnation of the filaments prior to assembly.  The ordinarily skilled artisan would have appreciated the benefits of coating prior to final assembly and known to perform the step as detailed.
	In regards to Claim 2, Watson teaches incorporating the filaments into multiple strand of yarn (Paragraph 68; lines of filaments).
	In regards to Claim 3, Watson teaches forming a twine with the multiple strands of yarn (Paragraph 68; mason twine).
	In regards to Claim 4, Watson teaches coating the filaments after the twine forming (Figure 7; Detail 80; Paragraph 99, in the form of a dissolvable coating material).
	In regards to Claim 5, Watson teaches forming a knot in the twine (Paragraph 64).
	In regards to Claim 7, Watson teaches the plugging device is placed in a subterranean well, and swells.  Water is obviously found in the well.  Pappas also teaches the coating is water swellable (Column 2, line 6).
In regards to Claim 8, Watson teaches the swellable material swells in the well (Paragraph 168; Another way in which the plugging devices 60 may “set” downhole is by swelling).
Response to Arguments
Applicant's arguments filed 11 August 2022 have been fully considered but they are not persuasive.
In regards to the 112 rejection, Applicant argues that “[s]ince the twine can be formed prior to forming the body, there is no conflict between claim 4 and independent claim 1”.  
Examiner respectfully disagrees.  Claim 1 requires coating each individual filament with a swellable material.  The filaments must be separate.  Claim 4, however, states this coating process is performed after the twine is formed.  If the twine is formed, the filaments are in contact.  If the filaments are in contact, then the filaments cannot be individually coated since coating cannot penetrate the contact points.  The reason this point is important is proven in Applicant’s arguments concerning the prior art of record.  Specifically, Applicant argues that Pappas cannot teach claim 1 because “the Pappas method does not coat each individual filament with a swellable material, as required by the claim”.  Applicant furthers this point, by directing the reader to Figure 1.  The issue, however, is Figure 1 of Pappas is the same as Applicant’s Claim 4.  As such, Examiner is unsure of how to respond.  Which is it?  Can Claim 4 be included in the process of Claim 1, or is it a separate and distinct process of coating?  If Claim 4 is included in Claim 1 as Applicant argues, then Pappas teaches the coating.  If it cannot be included, then how can Applicant argue the 112 rejection.  The line of reasoning in the arguments is illogical.
In regards to the art rejections, Applicant must understand that this 112 issue will keep coming up.  Pappas teaches coating a group of filaments with swellable material.  If Applicant wants to argue that it is not individual fibers, then Cousin teaches this.  If Applicant wants to argue that a formed structure of filaments can be coated and be considered “coating each individual filament”, then Pappas and Watson teach this.
Applicant argues that Pappas provides very detailed instructions on how to coat the fibers.  Respectfully, Pappas teaches a group of filaments.  Claim 1 required the filaments to be individually coated.  In an attempt to address the claim limitations as best understood, Examiner provided Cousin to teach individual coating.
Applicant argues that Cousin is directed to a method of making a composite cord and uses a hot melt binder.  Respectfully, Cousin was not relied upon to teach materials.  Cousin was relied upon to teach individual coating, again, in an attempt by Examiner to address the claim limitations as best understood.
	The position of Examiner has not changed.  The inventive concept seems to be taking a known plugging device, a device that already contains swellable material, and at some point during production, coating with swellable material instead of adding swellable material.  The prior art of record teaches that it is already well known in the fiber arts to coat fibers with swellable material, either in a formed bundle or individually.  As such, the inventive concept is not new.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732